Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 objected to because of the following informalities:  
Regarding claims 1, the claim is objected because using the use of the trade mark of “®”.
Regarding claim 3, in lines 3-4 the phrase “wherein -5-the contact surface is arranged in such a way that axially to the axis of rotation the contact surface has a predetermined position relative to the container” must be changed to “wherein -5-the contact surface is arranged in such a way that axially to the axis of rotation, and the contact surface has a predetermined position relative to the container”

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding claim 1, the phrase "in particular" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2-13 are rejected because they depend from claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peter (WO2016029355A1) in view of Sahli (US20160045071A1).
Regarding claim 1, Peter disclose a grinder (fig.1: (10)) for grinding material to be ground, in particular for grinding coffee beans, comprising:
a container (fig.1: (52)) for receiving material to be ground with a discharge opening (see fig.5: below) for the material to be ground (paragraph 27); 
a first grinding tool and a second grinding tool, wherein the first grinding tool (fi.4: (94)) is configured to be rotated relative to the second grinding tool (fig.4: (92)) about an axis of rotation such that material to be ground is enabled to be crushed to a powder in a grinding gap (fig.6: the gap between elements (92) and (94)) formed between the first grinding tool and the second grinding tool (paragraph 37), 
wherein the second grinding tool (figs.4 and 6: (92)) has an inlet channel (see fig.6 below) through which material to be ground discharged from the discharge opening is enabled to be supplied into the grinding gap (paragraph 35), and 
wherein the second grinding tool (fig.6: (92)) is mounted in such a way that it is axially movable with regard to the axis of rotation and is enabled to be brought into different positions relative to the first grinding tool (fig.6: (94)) and to the container (paragraph 37); 
a housing (fig.5: (56)) with an internal space delimited by the housing in which the first grinding tool (fig.5: (94)) and the second grinding tool (fig.6: (92))) are arranged, 
wherein the container (fig.5: (52)) is arranged stationarily relative to the housing (fig.6: (72)); 

said collar seal being arranged between the container (fig.5: (52)) and the second grinding tool (fig.4-5: (94)) so that material to be ground is enabled to fall from the container (figs.4-5: (52)) through the discharge opening of the container via the through channel (fig.4: (74)) of the collar seal (figs.4-5: (72)) into the inlet channel of the second grinding tool (see fig.6 below) (paragraph 34); 
wherein the second grinding tool (figs.4-5: (92)) comprises a wall section (see fig.6 below) which extends annularly around the axis of rotation and outwardly radially delimits the inlet channel (see fig.6 below); 
wherein the collar seal (fig.4: (72)) comprises a first annular section which outwardly radially delimits the through channel (see fig.4 below); 
wherein the collar seal comprises a second annular section (see fig.4 below), which extends annularly around the axis of rotation and is connected to the first annular section (see fig.4 below) and a contact surface (see fig.4 below) is present on which the second annular section (see fig.4 below) of the collar seal (fig.4: (72)) is supported in order to hold the collar seal in a predetermined position relative to the container (figs.4-5: (52)), 
wherein the collar seal (figs.4-5: (72)) is arranged stationary relative to the container (figs.4-5: (52))) such that the first annular section (see fig.4 below) extends axially to the axis of rotation in such a way that a first area of the first annular section (see fig.5 below) is in contact with the container (figs.4-5: (52)) and a second area of the 
the collar seal (fig.4: (72))) comprises at least one connecting section (see fig.4 below) which extends between the first annular section and the second annular section (see fig.4 below) and is connected both to the first annular section and also the second annular section (see fig.4 below), 

Peter does not disclose wherein the at least one connecting section is designed as an elastically deformable spring element.

Sahli a grinder for grinding material to be ground, in particular for grinding coffee beans (abstract), comprising:
a first grinding tool (figs.4-5: (11)) and a second grinding tool (figs.4-5: (15)) (paragraph 0026);
	a collar seal (fig.4: (18)) with a through channel (fig.4: the channel of the element (18)) extending along an axis of rotation (fig.4: (R)), 
said collar seal (18) being arranged between the container (and the second grinding tool so that material to be ground is enabled to fall from the container through a discharge opening of the container (30) via the through channel of the collar seal into the inlet channel of the second grinding tool (paragraph 0128);
wherein collar seal (fig.4: (18)) is designed as an elastically deformable spring element.
Both of the prior arts of Peter and Sahli are related to a coffee grinder with sealing member	

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Peter to have wherein the at least one connecting section is designed as an elastically deformable spring element by the cooling jacket as taught by Sahli in order to provide a ring having dimensions can be altered under stress and returned to their original form once the stress has been removed; and provide excellent thermal and wear resistance, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Peter disclose wherein the contact surface (see fig.4 above) is arranged stationarily relative to the container (figs.4-8: (52)).  

Regarding claim 3, Peter disclose wherein -5-the contact surface (see fig.4 above) is arranged in such a way that axially to the axis of rotation the contact surface (see fig.4 below) has a predetermined position relative to the container (figs.4-5: (52))).  

Regarding claim 4, Peter disclose wherein the first annular section (see fig.4 below) and the second annular section (see fig.4 below) extend around the axis of rotation in such a way that the first annular section and the second annular section are each at a distance from the axis of rotation (see fig.4 below).  

    PNG
    media_image1.png
    792
    822
    media_image1.png
    Greyscale
























    PNG
    media_image2.png
    881
    715
    media_image2.png
    Greyscale





















Regarding claim 5, Peter disclose wherein the second annular section (see fig.4 above) extends at a greater distance from the axis of rotation than the first annular section (see fig.4 above).  

Regarding claim 6, Peter disclose wherein the second annular section (see fig.4 above) extends along the periphery of the first annular section on the side of the first annular section which faces away from the axis of rotation (see fig.4 above).  

Regarding claim 7, Peter disclose wherein the collar seal (fig.4: (72)) comprises a plurality of connecting sections (see fig.4 above).  

Regarding claim 8, Peter disclose wherein the at least one connecting section extends radially to the axis of rotation (see fig.4 above).  

Regarding claim 9, Peter disclose the at least one connecting section (see fig.4 above);

Sahli teaches collar seal (fig.4: (18)) is designed as an elastically deformable spring element
Therefore, the modification of Peter in view of Sahli teaches wherein the at least one connecting section is elastically deformable in such a way that the first annular section is moveable relative to the second annular section in the direction of the axis of rotation.

Regarding claim 10, Peter disclose wherein -7-on the container (figs.4-5: (52)),
 a contact area for the first annular section (see fig.6 above) of the collar seal (figs.4-5: (72)) is formed which extends around the discharge opening (see fig.6 above),
 on the first annular section (see fig.4 above) of the collar seal, 
a contact area for the container (see fig.6 above) is formed which extends around the through channel (see fig.6 above) and the first annular section is arranged relative to the second annular section (see fig.4 above) such that the at least one connecting section (see fig.4 above);
Sahli teaches collar seal (fig.4: (18)) is designed as an elastically deformable spring element
Therefore, the modification of Peter in view of Sahli teaches the at least one connecting section (see fig.4 above) is elastically pretensioned and produces a pressing force which is designed to press the contact area for the container formed on the first annular section to the contact area for the first annular section formed on the container.

Regarding claim 11, Peter disclose wherein the contact area for the first annular section (see fig.6 above) formed on the container is a flat surface and/or the contact area for the container (see fig.6 above) formed on the firsts annular section is a flat surface.  

Regarding claim 12, Peter disclose wherein -8-between the first annular section (see fig.4 above) of the collar seal and the wall section (see fig.6 above) of the second 

Regarding claim 13, Peter disclose, wherein the overlap (see fig.6 above) has an extent  in the direction of the axis of rotation which is changeable when the second grinding tool is moved in the direction of the axis of rotation (paragraph 37: the gap between the elements (92) and (94) is adjustable).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ullmann (US20190380535A1).
Ullmann disclose a coffee grinder having a collar seal is designed as an elastically deformable element (paragraph 0042).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753